DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 2/15/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment filed on 2/15/2022 from which Claims 1-11, 14, 16-20, and 22 are pending of which Claim 10 was amended. Claims 12-13, 15, and 21 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 2/15/2022.  
Claim Rejections - 35 USC § 112
Claims 2, 6, 8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 6, 8 and 17 each of these claims recite “the hardcoat layer”, which term is vague and unclear therefore indefinite whether “the hardcoat layer” is the same as the hardcoat of Claim 1 from which claims 2, 6 and 8 depend and of Claim 17 from which Claim 19 depends or another hardcoat in layer form.  Additionally the term “the hardcoat layer” lacks antecedent basis.   
Claim Rejections - 35 USC § 103
Claims 1-11, 14, 16-17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (WO 2014/022368 A2) in view of Talpaert et al. (US 6,818,309) and further in view of JP 2015-193988 Sawazaki et al evidenced by JP 2016-074868, Arata et al.    
For JP 2015-193988 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Sawazaki”.   
For JP 2016-074868 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Arata”.   
Regarding claims 1, 9, 17 and 19, Ueda (Page 14, lines 22-23) teaches a substrate coated with a layer of a hard coat.  The hard coat includes a binder and from 40-95 mass% of the mass of the hard coat a mixture of nanoparticles as claimed (Page 2, lines 15-23). The composition for the hard coat can be coated and then cured (Examples). The article can be a display and further have a silane coupling treatment performed on the surface of the hard coat to provide the surface with functionality such as smudge resistance, fog resistance, and the like (Page 16, lines 36-39 and page 14, lines 7-14).  Silane coupling treatment can be performed with a known method using a hydrophilic or hydrophobic silane coupling agent. Examples of hydrophilic silane coupling agents include amino-modified alkoxysilanes, epoxy-modified alkoxysilanes such as glycidyl-modified alkoxysilanes, polyether-modified alkoxysilanes, zwitter ion alkoxysilanes, and the like 
Ueda does not teach that this treatment is a two layer treatment of a silicon oxycarbide and a hydrophilic layer.  
Talpaert (Column 1, lines 31-41) teaches coatings that can be used on transparent substrates to lessen the phenomenon of water vapor condensation.  The coating can be formed by depositing silanes and can have the form of multiple layers with each layer having a different chemical composition with all of the layers being hydrophilic with a lower layer being an silicon oxycarbide layer (Column 3, line 13 though Column 4, line 5).  The oxygen content value for x can be less than 2 (Column 1, lines 61-63).  The content of carbon can be adjusted to balance the refractive index of the coating and the degree of hydrophilicity (Column 2, lines 39-48).  Thus, the value for y would be a matter of routine experimentation to achieve a desired refractive index of the coating and the degree of hydrophilicity.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as for example at least under rationale G of MPEP § 2141 III and 2143 I G to use the multilayered coating of Talpaert, as the silane treatment of Ueda provided on the hardcoat in that order on a substrate motivated to have a specific silane coating that has been shown to be effective for lessening the phenomenon of water vapor condensation (fog resistance) as for Claims 1, 9, 17 and 19.  Furthermore the combination of Talpaert with Ueda has a reasonable expectation of success to one skilled in the art because both Talpaert and Ueda have functional coating layers on transparent substrates.  
However Ueda in view of Talpaert disclosing in Ueda the zwitterion silane in the hydrophilic treatment does not disclose zwitterion silane with the multilayer of hydrophilic layer and silicon oxycarbide layer of Talpaert.  
Sawazaki is directed to hydrophilic layers as is Ueda modified by Talpaert as disclosed in the abstract and at page 4, 4th ¶, page 7 to page 9, 4th ¶, and page 14, 4th ¶ to provide a method for forming a functional layer having hydrophilicity, water repellency, oil repellency, and the like on a specific cured coating surface.  The functional layer is formed comprising: providing an oxidation treatment to a surface of a cured coating (I) having a glass transition temperature of 80°C or more; forming a primer layer (II) by coating the treated surface with a composition (A) containing at least one selected from isocyanate group-containing unsaturated compounds and isocyanate group-containing silane compounds and drying; and thereafter forming a functional layer (III) having a functional group which can react with the primer layer.  The primer layer (II) is formed as an intermediate layer of the functional layer (III).  Functional layer (III) having a reactive group capable of reacting with the primer layer has the reactive group, a polymerizable unsaturated group, an alkoxysilyl group and the like can be mentioned. By forming the functional layer (III), the cured coating (I), the primer layer (II) and the functional layer (III) are integrally and firmly bonded, the surface is modified, and the functionality is newly imparted. Can be obtained.  The functional layer (III) can be formed, for example, from the composition (B-1) containing the functionalization group-containing unsaturated compound and the photopolymerization initiator. Moreover, functional layer (III) can be formed from the composition (B-2) containing a functionality provision group containing silane compound.  The functional group-containing unsaturated compound is a compound having one or more functional group and one or more unsaturated group in the molecule, and as the unsaturated group, acryloyl group, methacryloyl group, vinyl group And polymerizable unsaturated groups such as allyl group, propenyl group and isopropenyl group. Among these unsaturated groups, an acryloyl group and a methacryloyl group are preferable from the viewpoint of excellent reactivity.  The above-mentioned functional group-containing silane compound is a compound having one or more functional group and one or more alkoxysilyl group or phenoxysilyl group in the molecule. The functionalization group is a functional group having a function capable of imparting desired surface characteristics to the cured coating film (I) surface.  Specifically, for example, 1) hydrophilic group for imparting hydrophilicity, 2) water / oil repellent group for imparting water repellency / oil repellency, 3) for imparting refractive index variation; The refractive index changing group, 4) a functional group having ultraviolet absorptivity for imparting ultraviolet light absorption properties, 5) a functional group having photostability for imparting light stability, etc. it can.  
Examples of the above hydrophilic group include acid groups such as carboxyl group, sulfonic acid group and phosphoric acid group; betaine structure-containing group such as carboxybetaine, sulfobetaine and phosphobetaine; polyoxyethylene group, polyoxypropylene group, Polyoxyalkylene groups such as polyoxyethylene (oxypropylene) groups; hydroxyl groups, amides; tertiary amino groups, quaternary ammonium salts and the like can be mentioned.  Preparation Example 22 has “LAMBIC-400 EP” (hydrophilic group-containing alkoxysilane, 10% ethanol solution, manufactured by Osaka Organic Chemical Co., Ltd.) was used as a composition (B2-1).  Lambic 400EP is the same hydrophilic material, which in Applicants’ application at ¶ 029 is identified chemically as a zwitter ionic alkoxy silane in water.  
Arata evidences at 0029-0032 that betaine compound is capable of forming a chemical bond with a substrate having a silanol group in its molecules and having a functional group reactive with a silanol group such as a hydroxyl group on its surface, and is excellent in long-term durability of hydrophilicity.   From ¶ 0030] specific examples of the Betaine compound include a structure represented by Formula (1) : 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  In the formula, is 1 to 3, m is a repeating number of R 2 - R 3, and is a natural number of 1 or more.  R1 is lower alkoxy groups, such as lower alkyl groups, such as a m ethyl group, an ethyl group, a propyl group, and a butyl group, a methoxy group, an ethoxy basis, a propoxy group, and a butoxy group, R 2 is an alkylene group having 1 to 4 carbon atoms or a compound represented by the formula (2) :  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
R 3 is a sulfo Betaine structure represented by formula (3): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, a carboxy betaine structure represented by formula (4) 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 , or a phosphoryl Betaine structure represented by formula (5) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; R 4 is a hydrogen atom or a methyl group, R 5 is an oxygen atom or an - NH – group, and R 6 is an alkylene group having 1 to 4 carbon atoms or an oxyalkylene group having 1 to 4 carbon atoms.  The carbon number of a hydrogen atom, the alkyl group of the carbon numbers 1-4, or an alkyl group of R7 and R8 is a (meth)acryloyloxy alkyl group of 1-4 independently.  Respectively, R 9 is an alkylene group having 1 to 4 carbon atoms or an oxyalkylene group having 1 to 4 carbon atoms.  R10 and R 1 each independently represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms ; R 12 is an alkylene group having 1 to 4 carbon atoms ; R 13 is an alkylene group having 1 to 4 carbon atoms ; R 14, R 15 and R 16 each independently represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms.  These sulfo betaine, carboxy betaine, and phosphoryl betaine formulae with the charges and with the silanol of formula (1) evidence zwitterion alkoxysilane.    
 In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Alternatively in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
Here Ueda in view of Talpaert have the hydrophilic silane layer on a silicon oxycarbide layer where Ueda teaches a hydrophilic silane coupling agent for the silane coupling treatment of zwitter ion alkoxysilane for the purpose of forming a hydrophilic layer.  Sawazaki has a functional layer as a hydrophilic layer on a silicon containing as a silane primer where the hydrophilic group as the functional group-containing silane compound is carboxyl group or sulfonic acid group, or phosphoric acid group as in carboxybetaine, sulfobetaine and phosphobetaine like Lambic 400 EP hydrophilic group-containing alkoxysilane as zwitterion alkoxysilane for the purpose of forming a hydrophilic layer on a silicon containing silane.  Given the similarity of purpose the zwitterion alkoxysilane of Sawazaki as suggested in Ueda for hydrophilicity is substituted for or combined with the hydrophilic layer from silane deposition over the silicon containing layer, like a primer layer, of silicon oxycarbide of Ueda in view of Talpaert.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Ueda as modified by Talpaert the multilayered coating of hydrophilic layer from silane deposition on silicon oxycarbide layer, as afore-described where as suggested by Ueda a hydrophilic zwitterion silane where from Sawazaki is carboxybetaine, sulfobetaine and phosphobetaine, like Lambic 400 EP, hydrophilic group-containing alkoxysilane as the zwitterion alkoxysilane in a hydrophilic layer with the silicon oxycarbide underlayer or primer of Ueda in view of Talpaert as the silane treatment of Ueda motivated to have a hydrophilic coating multiple coating with water repellency, oil repellency as for Claims 1, 9, 17 and 19.  Furthermore the combination of Sawazaki with Ueda as modified by Talpaert has a reasonable expectation of success to one skilled in the art because all of Sawazaki, Ueda and Talpaert have silanes for a hydrophilic treatments of layer.  
Regarding claim 2, the article of Ueda I in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and can have a primer layer between the substrate and the hard coat layer (Page 15, lines 16-19).   
Regarding claim 3, in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the binder can comprise a cured (meth)acrylic oligomer or monomer (Page 3, line 34 through Page 5, line 16).  Further Applicants are reminded regarding the wording of Claim 3 of “cured” (meth)acrylic oligomer or monomer” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). Therefore, absent evidence of criticality regarding the presently claimed process and given that Ueda as modified meets the requirements of the claimed article, Ueda as modified clearly meet the requirements of present claims a capable of curing.   
Regarding claim 4, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the binder can be from 5 to 60 mass% of the total mass of the hard coat (Page 4, lines 21-24).  
Regarding claims 5, 6 and 20, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the layer can further comprise 0.01 to 20 parts by mass, based on 100 parts by mass of the other hard coat components, of a fluorinated (meth)acrylate containing siloxane (silicone) units (Page 11, line 1-25).    
Regarding claim 7, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the nanoparticles can be formed from several of the claimed materials (Page 6, lines 14-23).
Regarding claim 8, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the hard coat can have a thickness of from 80 nm to 30 microns (Page 7, lines 25-29).  
Regarding claim 10, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the water contact angle of the layers of Talpaert (Column 3, lines 36-50) can be less than 35 degrees.  
Regarding claim 11, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and while Ueda in view of Talpaert further in view of Sawazaki does not explicitly disclose the haze value of the silicon oxycarbide layer, given that the layer can be formed by CVD with the same types of silanes as in the instant application, the teachings of Ueda in view of Talpaert further in view of Sawazaki would encompass haze values in the same manner as in the instant application and as claimed.   
Regarding claims 14 and 16, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and the layers of Talpaert can has a thickness of at least 5 nm (Column 4, lines 1-5).   
Regarding claim 22, Ueda in view of Talpaert further in view of Sawazaki is applied as to Claim 1 and Talpaert (Column 3, lines 13-30) teaches that the layers can be formed from silanes, such as ethoxy silanes. Ueda (Page 14, lines 11-18) teaches that the hydrophilic silanes that can be used for the treatment include zwitter ion alkoxysilanes.     
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (WO 2014/022368 A2) in view of Talpaert et al. (US 6,818,309) further in view of Sawazaki as applied to claims 1 and 17 above, and further in view of Nakajima et al. (US 2002/0090521).   
Regarding claim 18, as stated above, Ueda, using the coating of Talpaert and the hydrophilic layer of Sawazaki, teaches an article and method that meets the limitations of claim 1 and 17.  Talpaert teaches using CVD to form the layers including silicon oxycarbide, teaches that oxygen can be used as an oxidizing agent and gives some general silicon precursors that can be used to form the layers (Column 3, lines 13-30). 
Ueda in view of Talpaert further in view of Sawazaki does not explicitly teach using plasma-enhanced CVD and the specific reactants claimed.
Nakajima (Abstract, Paragraphs 1-4) teaches forming silicon oxycarbide layers for used in transparent displays. The use of plasma CVD allows comparatively easy control over the condition for forming the layers so that they can be formed efficiently (Paragraphs 30-31 and 44). Nakajima (Paragraph 150) teaches silicon precursors that include precursors disclosed by Talpaert and also discloses hexamethyldisiloxane and tetramethyldisiloxane. The example layer of Nakajima is formed using plasma CVD using hexamethyldisiloxane and oxygen source gasses.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as for example at least under rationale G of MPEP § 2141 III and 2143 I G to use the plasma CVD method and precursors of Nakajima for forming the silicon oxycarbide layer of Ueda in view of Talpaert further in view of Sawazaki, motivated to have a particular CVD method that allows comparatively easy control over the condition for forming the layers so that they can be formed efficiently.  The combination of Nakajima with Ueda as modified has a reasonable expectation of success to one skilled in the art because both Nakajima and Ueda as modified have functional silicon oxycarbied over transparent substrates.  
Regarding claim 11, while Ueda in view of Talpaert further in view of Sawazaki and Nakajima does not explicitly disclose the haze value of the silicon oxycarbide layer, given that the layer can be formed by plasma CVD with the same types of silanes as in the instant application, the teachings of Ueda in view of Talpaert further in view of Sawazaki and Nakajima would encompass haze values in the same manner as in the instant application and as claimed.  
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
Applicants traverse the rejection under 35 U.S.C. 103 from Ueda in view of Talpaert further in view of Sawazaki evidenced by Arata by first arguing that Ueda has a silane treatment on the hardcoat with particles to facilitate silane treatment of exposed nanoparticles at the surface where dry-etching was performed for the anti-reflective nature of the hardcoat.  Applicants asset such silane treatment imparts smudge resistance or fog resistance to the anti-reflective hardcoat of Ueda.  Applicants contend there is no motivation to add the coating of Talpaert to the hard coat of Ueda for the purpose of lessening fog resistance because Ueda already provides for fog resistance. Also there would be no motivation to add additional layers that could alter the surface effects of Ueda that provide for the desired antireflective properties.   
In response Applicants claims do not exclude dry etching or anti-reflective properties of the hardcoat.  Also the silane treatment of Ueda would be at a thickness and the hydrophilic layers of Ueda as modified could be at a thickness that does not alter the anti-reflective properties of the hard coat of Ueda.  Also, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding 1) the thickness of the silane treatment of Ueda alters anti-reflective properties, and 2) the theoretical maximum being achieved for lessening fog in Ueda must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicants argue that Applicant's disclosure, specifically reference to LAMBIC 400EP in paragraph [029] of the present application, that appears to be the nexus of the argument that links Arata to Sawazaki, Talpaert and Ueda.
In response Applicant’s contention that Applicant’s disclosure of LAMBIC 400 EP is the nexus of the argument that links Arata to Talpaert and Ueda is not the case.  Applicant’s application only identifies the chemical nature of the LAMIC 400 EP material as a zwitter ionic alkoxy silane water which could have been gleaned from a publicly available MSDS or product sheet for the LAMBIC 400 EP material.  The nexus that links Arata to Talpaert and Ueda is the zwitter ionic silane disclosed in Ueda for hydrophilicity and hydrophilicity links Talpaert to Ueda and the zwitterion silane like a betaine compound with hydrophilicity of Sawazaki evidenced by Arata is linked to the zwitter ion silane of Ueda.     
Applicants argue that a surfactant for synergistic action for hydrophilicity for the betaine compound in Arata is not included in the betaine compound combination with Ueda in view Talpaert further in view of Sawazaki evidenced by Arata.  Applicants contend that Sawazaki lists a long list of hydrophilic groups including betaine-containing group that is cherry picked using Applicant’s disclosure of LAMBIC 400-EP.   Applicant’s asserts the Office Action correlates the betaine-containing group based on impermissible hindsight reasoning for the combination of Arata with Sawazaki, Talpaert and Ueda.   
In response the surfactant of Arata is not included in the combination for the rejection because Arata is an evidence reference for teaching the zwitterion nature of the betaine compounds of Sawazaki.  Therefore Arata is only used as teaching reference in order to teach such zwitterion nature of betaine compounds of Sawazaki. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").   
Further in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Office Action is not cherry picking the betaine compounds from Sawazaki but only indicating that such betaine compounds are known in the art as shown by Arata to be zwitterion compounds like the zwitterion silanes taught in Ueda.  Applicants have not addressed this link with the primary reference of Ueda.   
Applicants not presenting any arguments in regards to dependent Claims 2-11, 14, 16, 17, 19, 20 and 22 and in regards to the rejection of Claims 11 and 18 including the Nakajima reference is acknowledged.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787